 III the Matter of DELAWARE FLOOR PRODUCTS, INC.andUNITED RUBBERWORKERS OF AMERICA, LOCAL 180Case No. R-1960.-Decided August 7, 1940Jurisdiction:floor covering manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognitionto union and request that certification be obtained;election necessary.Unit Appropriate for Collective Bargaining:allhourly rated production andmaintenanceemployees includingassistantforemen or employees having thesame duties or lower, and truck drivers, butexcludingsupervisoryand clericalemployees, plant watchmen,chauffeurs,and laboratory chemists.Logan ct Duffy,byMr. C. Edward Duffy,ofWilmington, Del., forthe Company.Mr. Samuel L. Rothbard,of Newark, N. J., andMr. Rex. C. MurrayandMr. C. D. Lesley,ofWilmington, Del., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 22, 1940, United Rubber Workers of America, Local 180,herein called the Union, filed with the Regional Director for theFourth Region (Philadelphia, Pennsylvania) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Delaware Floor Products, Inc., - Wilmington,Delaware, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 10, 1940, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.26 N. L. R. B., No. 27.218 DELAWARE FLOOR PRODUCTS, INC.219On July 15, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to the notice, a hearing was held on July 25, 1940, at Wil-mington, Delaware, before Jerome I. Macht, the Trial Examinerduly designated by the Board.The Company and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF IHE COMPANYDelaware Floor Products, Inc., is a Delaware corporation havingitplant and general offices at Wilmington, Delaware, where it isengaged in the manufacture, processing, sale, and distribution ofhard-surface floor coverings and kindred products.During 1939the Company purchased raw materials valued at about $977,000,approximately 99 per cent of which were shipped to it from pointsoutside the State of Delaware.During this same period, the Companysold finished products valued at approximately $2,468,000, 99 per centof which were shipped by it to points outside uhe State of Delaware.The Company admits that it is engaged in interstate commerce withinthe meaning of the Act.II.THE ORGANIZATION INVOLVEDUnited Rubber Workers of America, Local 180, is a labor organi-zation affiliated with the Congress of Industrial Organizations. Itadmits to membership all hourly rated production and maintenanceemployees of the Company, excluding supervisory and clericalemployees, plant watchmen, and chauffeurs.III. THE QUESTION CONCERNING REPRESENTATIONThe Union has requested the Company to recognize it as the exclu-sive representative of its employees.The Company stated that itwould not recognize the Union until it had been certified by the Boardas the exclusive representative of the employees.We find that a question has arisen concerning the representation ofemployees of the Company. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCE-We find that the question concerning representationwhich hasarisen, occurring in connection with the operations, of, the Company,described in Section I above, has a close; intimate, and substantialrelation to trade, traffic, and commerce among,the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agreed at the hearing that the appro-priate unit should consist of all hourly 'rated production and Iriaiute-nance employees of the Company, including assistant foremen oremployees having the same duties or lower, and truck drivers, butexcluding all supervisory and clerical 'employees, plant watchmen,chauffeurs, and laboratory chemists.We see no reason for departingfrom such unit..,,We find that all hourly rated production and maintenance employeesof the Company, including assistant foremen or employees havingthe same duties or lower, and truck drivers, but excluding supervisoryand clerical employees, plant watchmen, chauffeurs, and laboratorychemists, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Companythe full -benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the At.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the 'question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by:anelection by secret ballot.The parties agreed at the hearing that inthe event the Board directed an election, eligibility of employees !tovote should be determined by the Company's pay roll immediatelypreceding the date of the Direction of Election.We find that',theemployees of the Company eligible to vote in the election shall bethose in the appropriate unit who were employed 'during the pay-roll period immediately preceding the date of the Direction of Electionherein, including, employees who did not work during such pay-rollperiod because they were ill or,on vacation and employees who werethen or have since been temporarily laid off, but, excluding those'employees who have since quit or have been discharged, for cause.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following: DELAWARE FLOOR PRODUCTS, INC.221CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Delaware Floor Products, Inc., Wilmington,Delaware,, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All hourly rated production and maintenance employees of theCompany, including assistant foremen or employees having the sameduties or lower, and truck drivers, but excluding supervisory andclerical employees, plant watchmen, chauffeurs, and laboratory chem-ists, constitute a unit appropriate for the purposes of collective bar-gaining, within' the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8,. of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that,as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Delaware Floor Products,Inc.,Wilmington,Delaware,'an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the FourthRegion, acting in this matter as agent for the National Labor Relations,Board, and subject to Article III, Section 9,of said Rules and 'Regu-lation, among all the hourly rated production and maintenanceemployees of the Company who were employed during,the,.pay-rollperiod immediately preceding the date ofthisDirection,includingassistant foremen or employees having the same duties'or lower,truckdrivers, employees who did not work during such'pay-roll,periodbecause they were ill or on vacation,and employees who were thenor have since been temporarily laid off, but excluding supervisoryand clerical employees, plant watchmen, chauffeurs,laboratory chem-ists, and employees who have since quit or been discharged for-cause,to determine whether or not they desire to be represented by UnitedRubber Workers of America, Local 180, affiliated with the Congressof Industrial Organizations,for the purposes of collective bargaining.MR. EDWIN S.SMITH took no part in the consideration of the aboveDecision and Direction of Election.